Dear Ms. Hunt:
This office is in receipt of your request for an opinion of the Attorney General in regard to a situation involving a Council on Aging.  You indicate that in addition to the funding from the state and federal government, the Council in question has been collecting voluntary contribution from its own employees through payroll deductions.  These donations go into the "Endowment Fund" that has none of the restrictions of the program in which the employee may work, and the donated funds are used at the discretion of the Council on Aging director.  You ask if this practice is legal.
In accordance with R.S. 46:936 the programs and services for the elderly are to be consolidated within the Office of Elderly Affairs to be administered at the local level by sixty-four parish voluntary Councils on Aging.  Certain of the funds are designated for particular projects.
You indicate that the payroll deductions of the council in question are totally voluntary by the employees, so the question appears to be since they are deducted from an amount designated as salary from a particular state or federal program, does this constitute an illegal diversion of funds.
Obviously, there would be no problem if the employees made their donation by a personal check rather than the payroll deduction. The result appears to be the same inasmuch as the total amount from the program is paid for earned salary with a portion deducted from the designated salary as a donation by the employee for the Council on Aging.  The procedure of payroll deductions for charitable entities is not unusual.
The funds designated as salary are not being misused, and we believe the employee has the absolute right to designate a portion of the earned salary as a donation to the Council to be used at the discretion of the director.  These donations are not of federal or state funds, but income of the employee.
We hope this sufficiently answers your question, but if we can be of further assistance, please do not hesitate to contact us.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR/2100f